Case: 21-60521     Document: 00516547165         Page: 1     Date Filed: 11/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               November 16, 2022
                                  No. 21-60521                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Jose Noel Figueroa Gonzalez,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A075 464 130


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Jose Noel Figueroa Gonzalez, a native and citizen of Mexico, petitions
   for review of a decision of an Immigration Judge (IJ) affirming an Asylum
   Officer’s (AO’s) determination that he lacked a reasonable fear of
   persecution or torture.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60521      Document: 00516547165          Page: 2    Date Filed: 11/16/2022




                                    No. 21-60521


          We have not decided whether challenges to an IJ’s upholding of an
   AO’s reasonable-fear determination should be reviewed under the
   substantial-evidence standard or the facially-legitimate-and-bona-fide-reason
   standard. There is no need for us to resolve this issue in this case, however,
   as Figueroa Gonzalez cannot prevail even under the more lenient substantial-
   evidence standard, which requires us to let the disputed decision stand unless
   the evidence “compels” a contrary conclusion. Wang v. Holder, 569 F.3d
   531, 536-37 (5th Cir. 2009); see Carbajal-Betanco v. Barr, 830 F. App’x 452,
   453 n.1 (5th Cir. 2020) (“[I]t is not necessary to determine the appropriate
   standard of review at this time because [the petitioner’s] claim fails even
   under the less deferential substantial evidence test.”).
          Figueroa Gonzalez’s challenge to the IJ’s persecution determination
   fails because the evidence does not compel a conclusion that he was targeted
   due to any political opinion. See Changsheng Du v. Barr, 975 F.3d 444, 448
   (5th Cir. 2020) (“One could conclude that [the petitioner] expressed a[n
   anti-corruption] political opinion, but the evidence does not compel that
   conclusion.”). Nor does the evidence compel the conclusion that it is more
   likely than not that he would be tortured if returned to Mexico. See Chen v.
   Gonzales, 470 F.3d 1131, 1139 (5th Cir. 2006) (noting that judicially imposed
   detention is typically not considered torture, which is defined as an act that
   causes “‘severe pain or suffering’” (quoting 8 C.F.R. § 208.18(a)(1))).
   Finally, his due process claim fails because he has not shown substantial
   prejudice in connection with the acts and omissions underlying this claim.
   See Okpala v. Whitaker, 908 F.3d 965, 971 (5th Cir. 2018).
          Insofar as he argues that we should reconsider our court’s procedures
   concerning motions for stays of removal, he impermissibly asks us to issue an
   advisory opinion, as there is currently no outstanding motion in this appeal.
   We therefore decline any such request. See Bayou Liberty Ass’n, Inc. v. U.S.
   Army Corps of Eng’rs, 217 F.3d 393, 397-98 (5th Cir. 2000). Finally, the



                                         2
Case: 21-60521     Document: 00516547165         Page: 3   Date Filed: 11/16/2022




                                  No. 21-60521


   respondent’s arguments seeking to relitigate the parties’ joint motion to
   remand are unavailing because that motion has already been adjudicated.
         The petition for review is DENIED.




                                       3